Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 14, 2019

                                       No. 04-18-00524-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6200
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
         Appellant’s brief in these companion cases was originally due to be filed on January 11,
2019. After neither the brief nor a motion for extension of time to file the brief was filed, we
notified appellant’s counsel via letter that the brief was late and requested a response by no later
than January 28, 2019. Because appellant did not respond to our letter or file a brief or motion
for extension of time to file the brief, we ordered appellant’s counsel to file a response stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency. In response to our order, appellant filed motions for extension of time
to file appellant’s brief in both causes, requesting an additional forty-five days to file the brief.
We granted the motion, ordered that appellant’s brief be filed no later than February 25, 2019,
and advised appellant that further requests for extension of time would be disfavored. Appellant
did not file a brief or a motion for extension of time to file the brief.

         On February 27, 2019, we ordered appellant’s attorney to respond to this court in writing
by March 11, 2019 stating a reasonable explanation for failing to timely file the brief and
demonstrating the steps being taken to remedy the deficiency. We advised appellant’s attorney
that if he failed to file an adequate response, this appeal would be abated to the trial court for an
abandonment hearing, and the trial court would be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2). As of the date of this order, we have received no
response.
       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

         (3) Has appointed counsel abandoned the appeal? Because sanctions may be necessary,
the trial court should address this issue even if new counsel is retained or substituted before the
date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court within thirty (30) days of the date of this order, which shall include: (1) a transcription
of the hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions. All
appellate filing dates are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court